******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      STATE OF CONNECTICUT v. RAQUANN
                TYRONE DAVIS
                  (AC 32084)
                Alvord, Sheldon and Pellegrino, Js.
    Argued September 16—officially released December 16, 2014

   (Appeal from Superior Court, judicial district of
             Ansonia-Milford, Holden, J.)
  Glenn W. Falk, assigned counsel, for the appellant
(defendant).
  Rocco A. Chiarenza, assistant state’s attorney, with
whom, on the brief, were Kevin D. Lawlor, state’s attor-
ney, and Charles M. Stango, supervisory assistant
state’s attorney, for the appellee (state).
                           Opinion

   ALVORD, J. The defendant, Raquann Tyrone Davis,
was convicted, following a jury trial, of robbery in the
first degree in violation of General Statutes § 53a-134
(a) (4),1 and conspiracy to commit robbery in the first
degree in violation of General Statutes §§ 53a-48 (a)
and 53a-134 (a) (4).2 On remand from our Supreme
Court,3 the defendant claims that the trial court improp-
erly instructed the jury that it could find him guilty
under a theory of liability not set forth in the state’s long
form information. Specifically, he argues that count one
of the long form information, charging him with robbery
in the first degree, alleged that ‘‘[the defendant] was
armed with what he represented by his words or con-
duct to be a firearm’’ during the commission of the
crime, but that the court instructed the jury that the
defendant could be found guilty of robbery in the first
degree if any person participating in the commission
of the crime possessed a firearm. We affirm the judg-
ment of the trial court.
   This court’s previous opinion sets forth the following
facts that the jury reasonably could have found. ‘‘Some-
time after 10 p.m. on July 12, 2008, the defendant, Thad-
deus Lowery and Brian Backman were passengers in
an automobile being operated by Gerard Jones. Jones
drove to a deli in West Haven, spoke with two other
men there and then walked toward the victim, Dayshon
Caple, who was standing near a restaurant that was
close by. Jones, who was acquainted with the victim,
discussed obtaining marijuana from him. Following
their conversation, Jones and the victim, who believed
that Jones had offered him a ride home in exchange
for marijuana, approached Jones’ automobile. The
defendant and Lowery exited the automobile. The
defendant brandished a revolver that he held close to
the victim’s chest and Lowery brandished a shotgun
that he pointed at the victim’s head. The victim, perceiv-
ing that he was about to be robbed, told the men that
he did not ‘have anything.’ The defendant cocked the
hammer on his revolver and asked the victim, ‘you think
we playin’?’ Thereafter, the defendant and Lowery
searched the victim’s clothing and stole his cellular
telephone, a quantity of marijuana in his possession
and his wallet that contained approximately $40. Jones
stood nearby while these events unfolded. After the
defendant, Lowery and Jones got back into their auto-
mobile with the victim’s possessions and drove away,
the victim fled to a nearby gas station where he called
family members for assistance. Later, Jones provided
information concerning these events to the police.’’4
State v. Davis, 131 Conn. App. 50, 52–53, 26 A.3d 128
(2011), rev’d, 311 Conn. 468, 88 A.3d 445 (2014).
  The following procedural history also is relevant to
the defendant’s appeal. By means of a long form infor-
mation, the state alleged that the defendant committed
the crime of robbery in the first degree and the crime
of conspiracy to commit robbery in the first degree. In
count one of its long form information, which pertained
to the charge of robbery in the first degree, the state
alleged that ‘‘during the commission of the crime [the
defendant] was armed with what he represented by his
words or conduct to be a firearm . . . .’’ In count two
of its long form information, which pertained to the
charge of conspiracy to commit robbery in the first
degree, the state alleged that ‘‘[the defendant], acting
with intent that conduct constituting a crime be per-
formed, did agree with [Lowery] and [Backman] to com-
mit a robbery of [the victim] . . . and one of the
participants committed an overt act in furtherance of
the conspiracy . . . .’’ The long form information
defines the overt act as follows: ‘‘On July 12, 2008,
at approximately 11 p.m., one of the coconspirators
threatened [the victim] with what he represented to be
a firearm.’’
  On January 4, 2010, the defendant filed his written
requests to charge covering several different jury
instructions. None of the requested charges covered
the elements of robbery in the first degree. That same
day, the state filed its written requests to charge. One
of the state’s proposed charges covered the elements
of robbery in the first degree, citing § 6.4-1 of the Con-
necticut Criminal Jury Instructions.5
   On January 5, 2010, the trial commenced, and the
state completed the presentation of its evidence. Imme-
diately after the state rested, the court held a charge
conference with the attorneys. Prior to the delivery of
the charge to the jury, the only discussion of the jury
instructions with respect to the elements of robbery was
limited to the state’s proposed charge, which defense
counsel stated he had not yet read.
   The next day, January 6, 2010, counsel gave their
closing arguments, and the court delivered its charge
to the jury. As relevant to the claim raised on appeal,
the court instructed the jury that one of the elements
of the crime of robbery in the first degree, to be proven
beyond a reasonable doubt by the state, was ‘‘that in
the course of the commission of robbery or immediate
flight therefrom, the defendant or another participant
in the crime displayed or threatened the use of what
he represented by words or conduct to be a pistol,
revolver, shotgun or other firearm.’’ The court further
instructed that ‘‘[i]f any person participating in the
crime displayed or threatened the use of what he repre-
sented by words or conduct to be a pistol, revolver,
shotgun or other firearm while in immediate flight from
the crime, then all the participants in the robbery would
be just as guilty of first degree robbery as if they had
themselves actually done so.’’
  Defense counsel did not raise any objection with
respect to the court’s robbery instruction. The jury
returned a verdict of guilty on both counts of part one
of the long form information; see footnote 2 of this
opinion; and the trial court rendered judgment in accor-
dance with the verdict. This appeal followed.
    The defendant’s sole issue on appeal is that the trial
court violated his constitutional rights to due process
and to notice of the charges against him by enlarging the
charged offense in relation to the long form information,
which alleged that the robbery was committed by the
defendant with a firearm. The defendant claims that
‘‘[t]he trial court’s expansion of the charge enabled the
jury to convict the defendant on the theory that another
participant in the robbery had a firearm, even if the
jury concluded that [the defendant] did not himself have
a firearm.’’
  Because the defendant did not preserve his claim of
instructional error for appellate review by objecting to
the jury instructions, he seeks review under State v.
Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989).6
Pursuant to our Supreme Court’s remand, we consider
the defendant’s claim and conclude that it does not
satisfy the third prong of the Golding test because the
defendant failed to demonstrate that the constitutional
violation alleged in this case clearly exists and clearly
deprived him of a fair trial.7
  Due process requires that a criminal defendant be
given notice of the specific charge against him and
an opportunity to defend against that charge. Cole v.
Arkansas, 333 U.S. 196, 201, 68 S. Ct. 514, 92 L. Ed.
644 (1948). The sixth amendment to the United States
constitution and article first, § 8, of the Connecticut
constitution guarantee a criminal defendant the right
to be informed of the nature of the charge against him
with sufficient precision to enable him to prepare his
defense and to avoid prejudicial surprise. State v.
Marra, 222 Conn. 506, 527, 610 A.2d 1113 (1992). ‘‘[That]
the offense should be described with sufficient definite-
ness and particularity to apprise the accused of the
nature of the charge so he can prepare to meet it at
his trial . . . are principles of constitutional law [that]
are inveterate and sacrosanct.’’ (Internal quotation
marks omitted.) State v. Vumback, 263 Conn. 215, 222,
819 A.2d 250 (2003).
  ‘‘[E]nlargement cases involve claims that the trial
court expanded the state’s information by instructing
the jury on statutory or factual alternatives not charged
in the information.8 . . . It is incumbent upon the
defendant in an enlargement case to demonstrate that
the trial court’s charge caused him unfair surprise or
prejudiced him in the preparation of his defense. . . .
In other words, the defendant must show that: (1) the
challenged jury instructions improperly enlarged the
charges brought against him; and (2) such enlargement
was prejudicially harmful. The defendant’s enlargement
claims, like other claims that jury instructions violated
a constitutional right, require us to exercise plenary
review as we examine the charge as a whole to deter-
mine whether it misled the jury.’’ (Citation omitted;
emphasis added; footnote added; internal quotation
marks omitted.) State v. David N.J., 301 Conn. 122, 158,
19 A.3d 646 (2011).
  The following additional facts are relevant for our
resolution of the defendant’s claim that he was unfairly
surprised and prejudiced in his defense by the court’s
instructions to the jury with respect to the charge of
robbery in the first degree. During the trial, the testi-
mony of the witnesses established that Jones was driv-
ing a Dodge Neon the evening of July 12, 2008, with
the defendant, Lowery and Backman as his passengers.
Jones parked the vehicle, got out and headed toward
the deli to purchase cigars. Jones encountered the vic-
tim, and they both headed back and were approaching
the Neon when two of the three passengers in the car
exited with guns. The victim said that he could not
identify the men with the guns, but he did testify that
one male held a revolver and the other male held a
shotgun. No one testified that Jones ever held a weapon
at the time of the incident.
  Jones testified that the defendant and Lowery were
the men who robbed the victim, and that the defendant
pointed a sawed-off shotgun at the victim’s head and
Lowery pointed a revolver at the victim’s chest. Jones
further testified that he was unaware that any of his
passengers had firearms that evening and that he did
not know of their plans to rob the victim. After the
victim was robbed and ran past Jones toward the gas
station, Jones testified that he, the defendant and Low-
ery got back into the car. According to Jones, Backman
was now in the driver’s seat and drove the Neon away
from the crime scene.
   During cross-examination, Jones testified that the
defendant was wearing a pair of long shorts and a long
white T-shirt on the night of the robbery. Defense coun-
sel asked if Jones saw the defendant with the sawed-
off shotgun when the defendant entered the Neon that
evening, and Jones responded that he did not see the
shotgun until the defendant and Lowery exited the car
sometime later and robbed the victim. Defense counsel
then questioned Jones extensively about his agreement
with the state to testify at the defendant’s trial, and
Jones acknowledged that he was able to plead to a
lesser offense than originally charged for his involve-
ment in the crime and that the state had recommended
a suspended sentence in return for his cooperation.
   On the first day of jury selection, the defendant filed
in court his response to the state’s motion for disclosure
of an alibi defense. The defendant gave notice that he
intended to call one alibi witness, and he disclosed that
individual’s name and address. When the state rested,
however, defense counsel stated, outside the presence
of the jury, that the defendant had elicited his evidence
through the cross-examination of the state’s witnesses.
The defendant did not testify at trial, nor did he call
any witnesses of his own.
   On January 6, 2010, counsel gave their closing argu-
ments. Defense counsel argued that Jones was not a
credible witness. He told the jury that Jones ‘‘essentially
is the state’s case’’ and that he had a strong motive for
testifying as he did because of his agreement with the
state. Defense counsel stated: ‘‘[H]ow can you possibly
do what [Jones] claims he did and not be aware that
these people had guns and weapons and so forth on
them. . . . I mean, you heard the clothing description.
. . . The description was that they were wearing T-
shirts and shorts. . . . So, you know that when he testi-
fied here yesterday, he lied. There’s no question
about that.’’
  Defense counsel continued: ‘‘I would suggest that the
only thing that the state has established . . . is that
the robbery occurred, Caple was the victim of that rob-
bery and Jones set him up. . . . That’s what they’ve
established. They’ve established nothing more. They
have established no credible evidence that takes you
any farther beyond that. . . . [T]here is absolutely
nothing here to corroborate the testimony of Jones.
Nothing.’’ After twice referring to the ‘‘uncorroborated
testimony of a convicted felon,’’ defense counsel con-
cluded his closing argument as follows: ‘‘I would sug-
gest to you, you could not possibly convict [the
defendant] on the basis of the evidence, on the basis
of the testimony which you heard in this courtroom
yesterday.’’ The state then presented its rebuttal argu-
ment, and the court charged the jury.
  Later that afternoon, the jury returned with its verdict
of guilty as to both charges, and the court accepted
and recorded the verdict. At approximately 3 p.m. that
same afternoon, the defendant pleaded guilty to the
part B information. The defendant was sentenced on
March 10, 2010.
                             I
   We first address the defendant’s claim that he lacked
adequate notice that he was being charged with, and
could be convicted of, robbery in the first degree if the
jury found that not he, but one of the participants had
a firearm during the commission of the crime. The lack
of adequate notice, argues the defendant, was prejudi-
cially harmful because it caused him unfair surprise.
The defendant’s claim fails for several reasons.
   Connecticut case law is clear that ‘‘[t]here is no mean-
ingful distinction between principal and accessory lia-
bility; they are simply theories for proving criminal
liability. . . . [A] defendant may be convicted as an
accessory even though he was charged only as a princi-
pal . . . .’’ (Citation omitted.) State v. Hamlett, 105
Conn. App. 862, 869, 939 A.2d 1256, cert. denied, 287
Conn. 901, 947 A.2d 343 (2008). ‘‘Under Connecticut
law, a defendant may be convicted as an accessory even
though he was charged only as a principal as long as
the evidence presented at trial is sufficient to establish
accessorial conduct.’’ State v. Smith, 212 Conn. 593,
606, 563 A.2d 671 (1989).9 ‘‘The defendant is incorrect
. . . when he argues that his liability turns on whether
he was found to be a principal or an accessory. Those
labels are hollow . . . .’’ (Internal quotation marks
omitted.) State v. Davis, 255 Conn. 782, 789, 772 A.2d
559 (2001).
   Further, as previously noted, the state did charge in
the second count of the long form information that the
defendant conspired with Lowery and Backman to rob
the victim, and that ‘‘one of the participants’’ committed
an overt act in furtherance of that conspiracy. The overt
act, as identified in the long form information, was that
‘‘one of the coconspirators threatened [the victim] with
what he represented to be a firearm.’’ Under these cir-
cumstances, the defendant’s claim that he was unfairly
surprised that he could be found guilty of robbery in
the first degree if one of the other participants held the
firearm is without merit. The following cases support
this determination.
   In State v. Correa, 241 Conn. 322, 696 A.2d 944 (1997),
the defendant was charged in an eleven count informa-
tion with one count each of conspiracy to commit capi-
tal felony, conspiracy to commit murder, conspiracy
to commit robbery in the first degree, capital felony,
possession of narcotics with intent to sell, attempt to
escape in the first degree, robbery in the first degree
and two counts each of murder and felony murder. He
was convicted of all charges after a jury trial. Id., 324
n.1. On appeal to the Supreme Court, the defendant
claimed that the trial court had denied him his rights
to due process and a fair trial by giving the jury a
supplemental instruction that allowed the jury to find
him guilty as an accessory of one count each of capital
felony and robbery in the first degree, and two counts
of murder. Id., 340. The defendant argued that the state
had prosecuted him only as a principal as to those
crimes and that he had relied on not being charged as
an accessory in preparing his defense. Id.
  Our Supreme Court disagreed, concluding that it was
clear from the record that the defendant was on notice
that he could face liability as an accessory. ‘‘We do not
read each count specified in the substitute information
and bill of particulars in isolation. . . . In this case, the
defendant was charged with three counts of conspiracy,
each of which specified that another person, who is
believed to use the street name Yo-Yo, conspired with
the defendant to commit murder. Also, the two counts
of felony murder alleged that the defendant and Yo-Yo
committed the crime of robbery in the first degree and
that the defendant, or another participant, caused the
deaths of the two victims. . . . The state’s evidence
. . . demonstrated that the defendant was one of two
persons responsible for these robbery murders. . . .
We conclude that the defendant had notice that he was
subject to accessorial liability and, therefore, the trial
court did not improperly give the supplemental instruc-
tion.’’ (Citations omitted; footnotes omitted; internal
quotation marks omitted.) Id., 344.
   As in Correa, the defendant in the present case was
charged with conspiracy. The conspiracy count identi-
fied the defendant, Lowery and Backman as coconspira-
tors and alleged that they agreed to rob the victim. More
importantly, the alleged overt act, as set forth in the long
form information, was that one of the coconspirators
threatened the victim with what he represented by his
words or conduct to be a firearm. Accordingly, the
counts of the long form information, when read
together, provided notice to the defendant that the state
could seek a conviction on the ground of accessorial lia-
bility.
  Finally, with respect to the claim of unfair surprise
due to inadequate notice, we point out that the defen-
dant failed to object to the instruction as given by the
court to the jury. His claim of unfair surprise is clearly
undermined by his failure to object to the disputed
instruction. See State v. Franko, 199 Conn. 481, 490–91,
508 A.2d 22 (1986); State v. Trujillo, 12 Conn. App. 320,
326, 531 A.2d 142, cert. denied, 205 Conn. 812, 532 A.2d
588 (1987).
                             II
   Having determined that the defendant was not
unfairly surprised by the court’s instruction on robbery
in the first degree, we next consider his claim that the
enlarged instruction prejudiced him in the preparation
of his defense. The defendant cites State v. Peterson,
13 Conn. App. 76, 534 A.2d 1237 (1987), in support of
his argument that the court’s instructions on robbery
in the first degree allowed him to be convicted of a
crime with which he had never been charged, thereby
violating his constitutional rights.
   In Peterson, the defendant had been convicted of the
crimes of robbery in the first degree, possession of
weapons in a motor vehicle and possession of a sawed-
off shotgun. Id., 77. The information charged that the
defendant stole property from the victim and ‘‘in the
course of the commission of the crime was armed with
a deadly weapon, to wit: a sawed-off shotgun.’’ (Internal
quotation marks omitted.) Id., 83. When the court
instructed the jury, it read the robbery statute in its
entirety, which provided that the accused could be
found guilty if he or another participant in the robbery
committed the crime while armed with a deadly
weapon. Although the defendant conceded that he had
not been unfairly surprised by the instruction, he
claimed that he had been prejudiced by it because the
defense he presented was insufficient to meet a charge
that he participated in a robbery in which others were
armed. Id., 84. This court agreed with the defendant’s
claim and remanded the case for a new trial on the
charge of robbery in the first degree. Id., 87.
  Peterson is distinguishable from the facts in this case.
The defendant in Peterson testified at trial and gave his
version of the events on the night of the robbery. He
testified that he, James Gilcrest, Horatio Gordon and
James Rawling all had been in a car driven by Gilcrest.
When the car stopped at a particular location, the defen-
dant testified, the occupants, except for himself, left
the car, and he could not see what they were doing.
He further testified that he had not seen a gun that
evening, that he did not know why their car was later
pursued by the police, and that he ran away when their
car crashed into a tree because he feared for his life.
   This court concluded that the defendant in Peterson
demonstrated that his defense had been prejudiced by
the court’s instruction allowing a guilty verdict if either
he or another participant committed the robbery while
armed. ‘‘First, the state produced no evidence that the
defendant participated in the robbery in any capacity
other than as the man who brandished a shotgun while
[the victim] was robbed. The state’s contention at all
times was that the defendant, not Rawling, accompa-
nied Gordon and Gilcrest as [the victim] was robbed.
The second, related concern is that here the defendant
was allegedly involved in a robbery with two other
individuals. Had the jury believed the defendant’s testi-
mony in its entirety, he clearly would have been acquit-
ted of the robbery charge in light of the court’s fully
adequate instruction on intent. It is well established,
however, that jurors are free to believe some, all, or
none of a witness’ testimony. . . . Here, the jury may
have believed that the defendant remained in the car,
yet disbelieved that he knew nothing whatsoever about
his companions’ plans to commit a robbery. No relevant
instructions were given on what ‘participation’ in a rob-
bery consists of or on robbery by aiding and abetting
. . . . It is quite possible that the jury may have con-
cluded that his very presence in the car under these
circumstances somehow constituted ‘participation’ in
the robbery. Thus, the court’s reading of the statute in
its entirety created the possibility that the jury con-
victed the defendant without ever resolving whether
the defendant or Rawling held a shotgun on [the victim]
during the incident.’’ (Citations omitted; footnote omit-
ted.) Id., 85–86.
  In the present case, the defendant never acknowl-
edged his presence at the crime scene on the night of
the robbery. In fact, his entire defense was that the
testimony of Jones, who placed the defendant at the
scene with a firearm, was not credible because he was
a convicted felon who had a favorable arrangement
with the state if he testified at the defendant’s trial. The
defendant’s defense, if believed, would have resulted
in an acquittal on both charges. The jury, however,
concluded that the defendant was a participant in the
robbery and found him guilty of both charges. Peterson
does not control this case.
   We now look to applicable case law for guidance.
‘‘In determining whether a defendant has been preju-
diced in the preparation of his defense, we consider
the nature of his defense advanced at trial in relation
to the trial court’s instruction. . . . Where the record
indicates that the defendant would not have changed
his defense in any way had he actually been charged
by the state with the particular theory of criminal liabil-
ity upon which a trial court instructed the jury, the
defendant’s defense cannot be said to have been preju-
diced. . . . Thus, if the defendant’s defense encom-
passes the uncharged theory of criminal liability as well
as the charged theory, and, if believed by the jury, could
lead to an acquittal under either theory, his constitu-
tional rights have not been adversely implicated by the
trial court’s instruction.’’ (Internal quotation marks
omitted.) State v. Williams, supra, 27 Conn. App. 669;
see State v. Franko, supra, 199 Conn. 491–92.
  There is nothing in the record to suggest that the
defendant would have changed his defense in any way
had the state included the ‘‘or another participant in
the crime’’ theory of liability; see General Statutes § 53a-
134 (a); in count one of the long form information. The
defendant has not, in his briefs or at oral argument
before this court, indicated how he would have tried
this case differently had he been aware before trial of
the contents of the court’s instruction on robbery in
the first degree. He is unable to point to any instance
when his defense was prejudiced. The defendant’s
defense at trial encompassed both the charged and
uncharged theories of liability and, if believed by the
jury, could have resulted in an acquittal on both charges.
For these reasons, the defendant’s constitutional rights
were not adversely implicated by the trial court’s
instructions.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-134 (a) provides in relevant part: ‘‘A person is
guilty of robbery in the first degree when, in the course of the commission
of the crime of robbery . . . he or another participant in the crime . . .
(4) displays or threatens the use of what he represents by his words or
conduct to be a pistol, revolver, rifle, shotgun, machine gun or other fire-
arm . . . .’’
   2
     Following the jury’s verdict, the defendant pleaded guilty under the
Alford doctrine; see North Carolina v. Alford, 400 U.S. 25, 37–39, 91 S. Ct.
160, 27 L. Ed. 2d 162 (1970); to being a persistent dangerous felony offender
in violation of General Statutes § 53a-40 (a) (1) (A), as charged in a part B
information. The court imposed a total effective sentence of fourteen years
imprisonment, followed by six years of special parole.
   3
     In State v. Davis, 131 Conn. App. 50, 26 A.3d 128 (2011), rev’d, 311 Conn.
468, 88 A.3d 445 (2014), this court agreed with the state’s argument that the
defendant had implicitly waived his unpreserved claim of an improper jury
instruction with respect to the charge of robbery in the first degree, and,
accordingly, we declined to review the defendant’s instructional error claim
and affirmed the judgment of the trial court. The Supreme Court granted
the defendant’s petition for certification to appeal, limited to the following
issue: ‘‘Did the Appellate Court properly apply the waiver doctrine set forth
in State v. Kitchens, 299 Conn. 447, 10 A.3d 942 (2011)?’’ State v. Davis,
302 Conn. 943, 29 A.3d 468 (2011). The Supreme Court, on review, held that
the defendant did not implicitly waive his claim under its rule set forth in
Kitchens because he never was provided with the court’s actual proposed
charge, and, consequently, he did not have a meaningful opportunity to
review the instructions. State v. Davis, 311 Conn. 468, 471–72, 88 A.3d 445
(2014). The Supreme Court reversed the judgment of this court and remanded
the case to this court ‘‘for consideration of the defendant’s claim of instruc-
tional error.’’ Id., 484.
   4
     ‘‘Contrary to the victim’s testimony, Jones, who testified on behalf of
the state concerning the events of July 12, 2008, testified that the defendant
was the assailant who had pointed a shotgun at the victim’s head during
the robbery. Additionally, Jones testified that he had entered into a plea
agreement with the state and that, with regard to the charges pending against
him in connection with the robbery of the victim, he expected to receive
consideration at the time of sentencing in exchange for his trial testimony.’’
State v. Davis, supra, 131 Conn. App. 53 n.2.
   5
     The state’s request to charge included the following language: ‘‘[A] person
is guilty of robbery in the first degree when, in the course of the commission
of the crime of robbery or of immediate flight therefrom, he or another
participant in the crime displays or threatens the use of what he represents
by his words or conduct to be a pistol, revolver, rifle, shotgun, machine
gun or other firearm.’’ See Connecticut Criminal Jury Instructions (revised
to May 10, 2012) § 6.4-1, available at http://www.jud.ct.gov/ji/Criminal/part6/
6.4-1.htm.
   6
     Under Golding, ‘‘a defendant can prevail on a claim of constitutional
error not preserved at trial only if all of the following conditions are met:
(1) the record is adequate to review the alleged claim of error; (2) the claim
is of constitutional magnitude alleging the violation of a fundamental right;
(3) the alleged constitutional violation clearly exists and clearly deprived
the defendant of a fair trial; and (4) if subject to harmless error analysis,
the state has failed to demonstrate harmlessness of the alleged constitutional
violation beyond a reasonable doubt. In the absence of any one of these
conditions, the defendant’s claim will fail.’’ (Emphasis in original; footnote
omitted.) State v. Golding, supra, 213 Conn. 239–40.
   7
     We conclude that the record is adequate for review and that the defen-
dant’s claim is of constitutional magnitude.
   8
     General Statutes § 53a-134 (a) (4) creates liability for robbery in the first
degree if one robs another while displaying or threatening the use of what
he represents by his words or conduct to be a firearm or if he participates
in a robbery in which others are so armed. Although the statute presents
two methods of committing one offense; see State v. Williams, 27 Conn.
App. 654, 668–69, 610 A.2d 672, cert. denied, 223 Conn. 914, 614 A.2d 829
(1992); the state alleged in its long form information that the defendant had
a firearm while committing the robbery. The court’s jury instructions should
have been ‘‘adapted to the issues and sufficient for the guidance of the jury
. . . .’’ (Internal quotation marks omitted.) State v. Kitchens, 299 Conn. 447,
455, 10 A.3d 942 (2011).
   ‘‘We have disapproved the practice of reading an entire statute to a jury
where under the pleadings or the evidence only a portion of it is applicable.
. . . While the court may instruct in the exact language of the statute, it
should not do so where the exact statutory language might mislead the jury
. . . .’’ (Internal quotation marks omitted.) State v. Wilson, 71 Conn. App.
110, 116–17, 800 A.2d 653, cert. denied, 262 Conn. 905, 810 A.2d 272 (2002).
   9
     At oral argument, counsel for the defendant argued that the jury did not
have to believe Jones’ testimony that the defendant had a firearm, particu-
larly given the testimony that the defendant was wearing shorts and a T-
shirt. There was testimony that two firearms, a revolver and a shotgun,
were used in the commission of the crime. If the jury believed that the
defendant participated in the robbery but did not have a firearm, and that
the other two participants, Lowery and Backman, had the firearms, the
evidence presented at trial would have been sufficient to establish accesso-
rial conduct to support the defendant’s conviction of robbery in the first
degree. This conclusion follows from the fact that the jury found the defen-
dant guilty of conspiracy to commit robbery in the first degree, which has
not been challenged on appeal.